  Case 21-08123      Doc 8    Filed 07/09/21 Entered 07/09/21 12:54:16        Desc Main
                                 Document    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                         )      Chapter 11
                                               )
Northwest Bancorporation of Illinois, Inc.,    )      Case No. 21-08123
                                               )
                                               )
                       Debtor.                 )    Honorable Janet S. Baer

                        NOTICE OF MEETING OF CREDITORS
                       TO BE CONDUCTED TELEPHONICALLY

         PLEASE TAKE NOTICE that the Meeting of Creditors is scheduled for Thursday,

August 5, 2021, at 1:30 p.m.     PLEASE ALSO NOTE THAT THE MEETING WILL BE

CONDUCTED TELEPHONICALLY.               PARTIES WISHING TO PARTICIPATE IN THE

MEETING MUST CALL THE FOLLOWING NUMBER AND ENTER THE FOLLOWING

PASSCODE WHEN PROMPTED TO DO SO:

Tel. 866-820-6676
Passcode 3369855
PARTIES WILL ONLY BE ABLE TO PARTICIPATE IN THE MEETING OF CREDITORS BY
PHONE. NO PERSONAL APPEARANCES ARE PERMITTED.


                                               PATRICK S. LAYNG
                                               U. S. TRUSTEE


                                               /s/ M. Gretchen Silver
                                               M. Gretchen Silver, Trial Attorney
                                               United States Department of Justice
                                               Office of the United States Trustee
                                               219 South Dearborn, Room 873
                                               Chicago, Illinois 60604
                                               (312) 353-5054
  Case 21-08123        Doc 8    Filed 07/09/21 Entered 07/09/21 12:54:16             Desc Main
                                   Document    Page 2 of 2



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                               )       Chapter 11
                                                     )
Northwest Bancorporation of Illinois, Inc.,          )       Case No. 21-08123
                                                     )
                                                     )
                         Debtor.                     )     Honorable Janet S. Baer

                                CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, Trial Attorney, state that on July 9, 2021, the Notice of Meeting of
Creditors to be Conducted Telephonically was filed and served on all parties, either via the
Court’s Electronic Notice for Registrants or via U.S. First Class Mail, prepaid, as indicated below.

                                                     /s/ M. Gretchen Silver

                                         SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:


        Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
        Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
        Michael P O'Neil moneil@taftlaw.com, aolave@taftlaw.com

Parties Served via U.S. First Class Mail:

See Attached Exhibit A - Declaration of Mailing/Certificate of Service
